 



Exhibit 10.1
AGREEMENT
          This Agreement is entered into by and between SafeNet, Inc.
(“SafeNet”) and Anthony Caputo (“Mr. Caputo”), the Chairman and Chief Executive
Officer of SafeNet.
          In consideration of the covenants undertaken and contained herein, the
adequacy of which is herein acknowledged, the parties agree as follows:
          1. In accordance with Section 8 of the Employment Agreement between
Mr. Caputo and SafeNet, dated December 12, 2001, as amended by agreement dated
as of September 1, 2004 (“Employment Agreement”), Mr. Caputo hereby gives notice
of the resignation of his employment under the Employment Agreement, with such
resignation to become effective on December 31, 2006 (the “Separation Date”). In
addition, Mr. Caputo hereby resigns effective October 17, 2006 from any and all
positions he holds with SafeNet, including his position as Chief Executive
Officer and a member of the Board of Directors of SafeNet and his positions as
an officer, employee or Board member of any SafeNet subsidiary.
          2. Mr. Caputo will remain as an employee of SafeNet for the purpose of
working with SafeNet on the management transition and other significant issues
during the period referred to in Section 1. In consideration for the services
rendered under the Employment Agreement and this Agreement, through the
Separation Date SafeNet will pay to Mr. Caputo his base salary (including the
ten percent increase in such salary due starting as of July 1, 2006), certain
existing benefits provided to executive officers of the Company (i.e., family
medical, dental, disability and life insurance, participation in pension and
retirement plans, and use of his automobile, cell phone, Blackberry, office
space and secretarial support) and accrued vacation, and shall continue to fund
the variable life insurance policy provided for in Section 5 of the Employment
Agreement through the Separation Date. Except as otherwise provided herein or in
the Employment Agreement, as of the Separation Date Mr. Caputo will be eligible
to receive the benefits provided to former employees of SafeNet under SafeNet’s
employee benefit plans, in accordance with the terms and conditions of each such
plan.
          3. Both Mr. Caputo and SafeNet reserve all rights under the Employment
Agreement. For the avoidance of doubt, Mr. Caputo retains the right to contest
any position taken or determination made by the Personnel Committee, the Special
Committee, or the Board pursuant to the Employment Agreement or this Agreement,
including but not limited to Paragraph 5, 6, and 10 of this Agreement.
          4. SafeNet will not consider Mr. Caputo’s resignation to be a
resignation within the meaning of Section 9(b) of the Employment Agreement or,
except as expressly provided herein, for any other purpose relating to the
Employment Agreement.

 



--------------------------------------------------------------------------------



 



          5. The Personnel Committee of the SafeNet Board of Directors will
advise Mr. Caputo by March 29, 2007 (“Decision Date”) whether it has determined
that Mr. Caputo should be treated as having been terminated for Cause under the
Employment Agreement, or whether the Committee agrees with Mr. Caputo’s position
that he has resigned his employment for a Good Reason. None of the periods of
time set forth in the Employment Agreement within which events must occur or
actions must be taken shall begin to run until the Personnel Committee
determines whether Mr. Caputo should be considered to have been terminated for
Cause, or whether Mr. Caputo has resigned his employment for a Good Reason
(provided that any required six-month waiting period under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), shall begin to run as of
the Separation Date). SafeNet and Mr. Caputo agree that no statutes of
limitations on any claims Mr. Caputo or SafeNet may have under the Employment
Agreement shall begin to run until the Decision Date or such earlier date as the
Personnel Committee determines whether Mr. Caputo should be considered to have
been terminated for Cause or whether Mr. Caputo has resigned his employment for
a Good Reason. Subject to the foregoing sentences of this Section 5, if the
Personnel Committee determines that Mr. Caputo should be considered to have been
terminated for Cause or whether Mr. Caputo has resigned his employment for a
Good Reason, that determination will have the same effect under the Employment
Agreement as if the termination or resignation was effective as of the date of
this Agreement. If the Personnel Committee fails to make a decision by the
Decision Date, Mr. Caputo will be deemed to have resigned his employment for
Good Reason as of the date of this Agreement with entitlement to all the rights
the benefits provided for in the Employment Agreement. Notwithstanding anything
in this paragraph, none of the payments or benefits conferred to Mr. Caputo
under Paragraphs 2, 7 or 9 of this Agreement may be revoked by the Company as a
result of the decision of the Personnel Committee described herein.
          6. Any payments or benefits to which Mr. Caputo may be due under
Sections 5 and 9 (other than the health benefits described in paragraph 7 of
this Agreement) of the Employment Agreement shall not become due until ten days
after the Personnel Committee determines whether Mr. Caputo should be considered
to have been terminated for Cause or whether Mr. Caputo resigned his employment
for a Good Reason, and shall be made at that time in accordance with the terms
of the Employment Agreement; provided, however, that the foregoing shall not
cause Mr. Caputo to forfeit or waive any claim for benefits he may have under a
plan, policy or arrangement that is an “employee benefit plan” within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended. If the Personnel Committee fails to make a decision by the Decision
Date, Mr. Caputo will receive the payments and benefits he is entitled to by
April 8, 2007. The Company agrees to provide Mr. Caputo with written notice
within three business days of the release of its restated financial statements
for fiscal years 2000 through 2005 and first quarter 2006 specifying which
options, if any, he received where the Company has changed the measurement date
such that there is an accounting charge. With regard to any such options for
which the Company has changed the measurement date such that there is an
accounting charge, Mr. Caputo agrees that he will not exercise such options for
SafeNet stock until the Decision Date or such earlier date on which the
Personnel Committee reaches its decision under Paragraph 5 of this Agreement.
With regard to any options for which the Company has not changed the measurement
date such that there is an accounting charge, Mr. Caputo may exercise his

 



--------------------------------------------------------------------------------



 



rights under those options and may participate in a Change of Control or other
sale of business transaction in the same manner as other option holders. SafeNet
further agrees that the foregoing restrictions on exercise of Mr. Caputo’s stock
options shall not apply to those options granted on January 1, 2000 and shall
not restrict in any way Mr. Caputo’s ability to purchase, sell, tender or
exchange his SafeNet stock. In addition to any amount that may become payable to
Mr. Caputo under Sections 5 and 9 of his Employment Agreement, as soon as
practicable following the Separation Date (subject to any required six-month
waiting period under Section 409A of the Code), the Company shall make a lump
sum payment to Mr. Caputo equal to $27,000.00.
          7. Mr. Caputo and his family shall continue to receive the medical
benefits SafeNet currently provides him until December 31, 2006 at no cost to
them (other than normal co-payment amounts). Thereafter, following Mr. Caputo’s
termination of employment on December 31, 2006, Mr. Caputo and his family shall
be entitled to receive COBRA benefits for the maximum continuation period (as
applicable to Mr. Caputo (for a period of eighteen months) and each covered
member of his family (for a period of thirty-three months)) permitted under
COBRA under the medical plans maintained by the Company. With regard to the
Company’s fully-insured plans (Execucare and dental), all premiums for such
COBRA coverage shall be paid by the Company. With regard to the Company’s
self-insured plan (Blue Cross/Blue Shield), all premiums for such COBRA coverage
shall be paid by Mr. Caputo.
          8. Mr. Caputo and SafeNet waive their right to notice of any
termination for Cause under Section 8(a) of the Employment Agreement.
          9. Mr. Caputo’s resignation under this Agreement will not affect any
advancement of fees or indemnification to which he otherwise would be entitled
under applicable state law, under the Articles of Incorporation and Bylaws of
SafeNet, or under the Employment Agreement. SafeNet also agrees that all such
rights to indemnification shall apply to any claims relating to or arising from
his employment from the date of this Agreement through the Separation Date.
          10. Mr. Caputo and the Special Committee of the SafeNet Board of
Directors and the Personnel Committee will attempt to reach agreement on any
amount to be paid or repaid to SafeNet by Mr. Caputo, and any amount to be paid
by SafeNet to Mr. Caputo, in connection with the Employment Agreement and with
respect to any actual or potential claims arising out of the process of granting
stock options at SafeNet (and the accounting for and disclosure of such stock
option grants) or any other claims asserted against Mr. Caputo in stockholder
derivative actions, and any actual or potential claims Mr. Caputo may assert
against SafeNet. Nothing in this Agreement shall preclude Mr. Caputo from
asserting any claim for benefits or compensation under his Employment Agreement,
including any claim for incentive compensation or stock options under Section 5
of his Employment Agreement. To the extent that any agreement between the
parties under this paragraph contains a release of claims asserted against
Mr. Caputo in pending stockholder derivative actions, the parties agree that
such a release shall be subject to approval by the appropriate courts in which
any stockholder derivative actions are then pending.

 



--------------------------------------------------------------------------------



 



          11. SafeNet and Mr. Caputo agree that Mr. Caputo shall be provided a
reasonable opportunity to review and comment on SafeNet’s proposed public
statement relating to this Agreement and his separation from SafeNet, and that
SafeNet will consider, in good faith, any comments made by Mr. Caputo; provided
that SafeNet shall not be obligated to make any changes to such public statement
based on any comments received from Mr. Caputo.
          12. Nothing contained in this Agreement shall be deemed as an
admission by any party.
          13. This Agreement shall not be deemed to constitute a waiver of any
rights, claims or defenses of any of the parties to this Agreement or the
Employment Agreement, all of which are expressly preserved. Preserved rights and
claims include, but are not limited to, SafeNet’s ability to assert termination
for Cause and Mr. Caputo’s ability to assert termination without Cause or
resignation for Good Reason; provided, however, that Mr. Caputo agrees that any
assertion of termination without Cause or resignation for Good Reason shall be
effective as of the date of this Agreement, and that such assertion shall not be
made before the Decision Date. This Agreement does not constitute a release of
any claims that either party may have against the other.
          14. This Agreement can be modified only in writing signed by the
parties. The Agreement shall constitute the entire understanding between the
parties concerning the subject matter of this Agreement and supersedes and
replaces all prior negotiations, proposed agreements, and agreements, written or
oral, relating to this subject.
          15. Both parties agree to cooperate with the other in taking the
actions required under the terms of this Agreement, including without limitation
those described in paragraphs 1 and 10 hereof.
          16. Mr. Caputo and SafeNet shall cooperate in good faith to amend this
Agreement and the Employment Agreement, in each case, in the least restrictive
manner necessary in order for the payments and benefits to which Mr. Caputo is
entitled to comply with Section 409A the Code. Any such amendments shall be
designed so as to preserve the economic benefits intended to be provided to
Mr. Caputo.
          17. Both parties have cooperated in the drafting and preparation of
this Agreement. Hence, in any construction to be made of this Agreement, the
same shall not be construed against any party on the basis that the party was
the drafter.
          18. This Agreement may be executed in one or more counterparts, each
of which shall constitute an original, and all of which shall constitute one
instrument.
          19. In entering this Agreement, the parties represent that they have
relied upon the advice of their attorneys, who are attorneys of their own
choice, and that the terms of this Agreement have been completely read and
explained to them by their attorneys, and that those terms are fully understood
and voluntarily accepted by them.

 



--------------------------------------------------------------------------------



 



          20. To the fullest extent allowed by law, any controversy or claim
arising out of or relating to this Agreement shall be settled by binding and
non-appealable arbitration conducted in Wilmington, Delaware, or such other
place as the parties hereto agree, by a three-member arbitration tribunal acting
in accordance with the Commercial Arbitration rules of the American Arbitration
Association. To the extent anything in this Agreement conflicts with any
arbitration procedures required by applicable law, the arbitration procedures
required by applicable law shall govern. The proceedings before the tribunal
shall be maintained in the strictest confidence by the parties and the tribunal,
subject only to legal requirements of disclosure. The arbitration tribunal shall
issue a written award that sets forth the essential findings and conclusions on
which the award is based. The tribunal shall have the authority to award any
relief authorized by law in connection with the asserted claims or disputes. The
arbitration award shall be enforceable before any court of competent
jurisdiction, and shall be subject to correction, confirmation or vacatur only
on the grounds provided by applicable law, including the Federal Arbitration
Act. Nothing in this paragraph shall be construed to apply to or affect pending
stockholder derivative actions brought on behalf of the Company.
          21. SafeNet and Mr. Caputo will share equally the arbitrator’s fees
and any other expense of conducting the arbitration, except that if the
arbitrators determine that Mr. Caputo had a “good faith basis to bring the
arbitration,” then SafeNet will pay the first $25,000 of tribunal’s fees and any
other expense of conducting the arbitration. Each party will pay its own
attorney’s fees and costs. Any final decision of the arbitrator so chosen may be
enforced by a court of competent jurisdiction.
          Each of the undersigned have read the foregoing Agreement, and accepts
and agrees to the provisions it contains and hereby executes it voluntarily with
full understanding of its consequences.
SafeNet, Inc.

         
By:
  /s/  Walter Straub    
Title:
 
 
Personnel Committee Chairman    
 
       
Dated:
       
 
       
By:
  /s/  Andrew E. Clark    
Title:
 
 
Special Committee Chairman    
 
       
Dated:
  October 17, 2006    
 
        Anthony Caputo    
 
       
By:
  /s/  Anthony Caputo    
 
 
 
   
 
       
Dated:
  October 17, 2006    

 